Citation Nr: 9921276	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-20 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pancreatitis secondary 
to service-connected post-traumatic stress disorder.

2.  Entitlement to service connection for heart disease secondary 
to service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied service connection for pancreatitis secondary to 
service-connected post-traumatic stress disorder and denied 
service connection for heart disease secondary to 
service-connected post-traumatic stress disorder (PTSD).

A hearing was held on September 15, 1997, in Atlanta, Georgia, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  Service-connected PTSD did not cause nonservice-connected 
pancreatitis.

2.  Service-connected PTSD probably contributes to difficulties 
managing symptoms of nonservice-connected chronic pancreatitis.

3.  Neither nonservice-connected pancreatitis nor a degree of 
pancreatic disability is proximately due to or the result of 
service-connected PTSD.

4.  Service-connected PTSD is a risk factor, along with other 
risk factors present in this case, for the development of 
nonservice-connected heart disease.

5.  Neither nonservice-connected heart disease nor a degree of 
coronary disability is proximately due to or the result of 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for pancreatitis or for a degree of 
pancreatic disability is not warranted in this case because the 
preponderance of the evidence is against the claim for service 
connection.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(1998).

2.  Service connection for heart disease or for a degree of 
coronary disability is not warranted in this case because the 
preponderance of the evidence is against the claim for service 
connection.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law.

In general, establishing service connection for a disability on a 
direct basis requires the existence of a current disability and a 
relationship or connection between that disability and a disease 
or injury incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis for 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Pancreatitis Secondary To Service-Connected PTSD.

The veteran served on active duty from April 1968 to April 1971 
including service in the Republic of Vietnam during the Vietnam 
War.  He is service-connected for PTSD.  Medical evidence in the 
claims file shows that he was diagnosed with pancreatitis in the 
early 1990s and continues to be treated for chronic pancreatitis.

The veteran claims that his service-connected PTSD either 
proximately caused or proximately aggravates his pancreatitis.  
In support of this claim, he submitted evidence including a March 
1992 letter from Phillip P. Toskes, M.D., who stated, "although 
stress is not the sole etiology for his pancreatitis, increased 
levels of stress may indeed be a factor in potentiating his 
attacks," and a November 1995 statement from Timothy B. Gilrane, 
M.D., who asserted, with regard to the veteran's request to write 
a letter stating that his anxiety disorder has some relation to 
the pancreatitis, that "the relationship is that it makes 
management thereof much more difficult because of trying to 
discern the degree of pain and the etiology of the pain because 
of the severe anxiety."  In a more general way, a VA staff 
psychiatrist, Olga Medina, M.D., stated in August 1994 that 
"[t]he onset of these medical problems [including chronic 
pancreatitis] in a relatively young man may suggest that part of 
the[] etiology of [his] illnesses[] is related to his 
PTSD . . . ."  In December 1995, Dr. Medina updated her opinion 
by noting that certain studies had suggested a relationship 
between psychological stress and compromised immunologic 
function.

Several medical reports in the record indicate that the cause of 
the veteran's pancreatitis is unclear.  In January 1992, for 
example, Dr. Toskes stated that it appeared that the veteran had 
"acute and relapsing pancreatitis of unknown etiology" and that 
"[h]is lack of risk factors and his normal ERCP put him in a 
category of acute idiopathic pancreatitis."  On a September 1993 
VA Progress Note, an examiner noted:  "Chronic pancreatitis.  
Etiology unclear.  Most likely [alcohol] but patient denies 
serious use in past."  On a February 1983 discharge summary from 
Peachford Hospital, the veteran admitted to having been stopped 
on two occasions for driving under the influence and to becoming 
inebriated two to three times a year and the doctor diagnosed 
alcohol abuse.  However, there appear not to have been any 
findings relevant to alcohol abuse in more recent medical 
reports.

Considering only the evidence of record favorable to the claim, 
the Board concluded that the claim for service connection for 
pancreatitis secondary to service-connected PTSD was well 
grounded because there was medical evidence of record that the 
veteran has pancreatitis and medical evidence, in the form of 
statements made by certain physicians, of a plausible 
relationship between pancreatitis and PTSD.  See Elkins v. West, 
12 Vet. App. 209, 219 (1999) (noting that determination of 
whether a claim is well grounded depends upon review of all 
evidence "in support of claim", i.e., "favorable evidence").  
However, given the conflicting medical evidence of record 
regarding the etiology of the pancreatitis, the Board did not 
consider the well grounded claim one that was meritorious on its 
own but rather one that, upon further development of the medical 
evidence, might be capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (A well grounded claim is a 
plausible claim, one which is meritorious on its own or capable 
of substantiation).  Accordingly, the Board decided that the case 
was of sufficient medical complexity to seek a medical opinion 
and, therefore, sent the case for an expert medical opinion from 
the Veterans Health Administration (VHA).

With regard to the material issue in the case, i.e., whether 
pancreatitis is proximately the result of or due to 
service-connected PTSD, the VHA doctor stated, in pertinent part,

3.  The patient suffers from chronic pain 
secondary to chronic pancreatitis which has 
been difficult to manage even with negative 
feedback pancreatitic enzyme inhibition and 
analgesic/narcotics.  It is evident from 
the record that the patient['s PTSD] has 
probably contributed to the difficulties he 
has encountered with regards to managing 
his chronic pancreatitis pain.  This may 
have resulted [in] rehospitalizations for 
his exacerbation of pancreatitis.  
(Emphasis added.)

4.  It needs to be noted that chronic 
pancreatitis though initiated by 
etiological factors such as alcohol and 
hypertriglyceridemia frequently continues 
to progress albeit at a slower rate when 
the causative factors have been eliminated.

5.  At the present there [are] no medical 
studies that have demonstrated stress as an 
etiological factor directly causing chronic 
pancreatitis or acute pancreatitis.

The Board notes that it is clear from the VHA opinion and the 
other medical evidence of record that the service-connected PTSD 
is not the cause of the pancreatitis.  The remaining issue is 
whether the evidence shows that PTSD has aggravated the 
nonservice-connected pancreatitis such that it may be said that a 
degree of pancreatic disability is proximately due to or the 
result of service-connected PTSD.  Allen, 7 Vet.App. at 448 (when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation); 38 C.F.R. 
§ 3.310(a) (1998).  For the reasons and bases which follow, the 
Board concludes that the evidence in this case preponderates 
against the claim that a degree of pancreatic disability is 
proximately due to or the result of service-connected PTSD.

First, the Board notes that all of the evidence relevant to a 
relationship between pancreatitis and PTSD, including the VHA 
opinion, is couched in terms that, although the Board has decided 
are just barely sufficient to render the claim well grounded, are 
too speculative to form the basis for an award of service 
connection on the merits.  See Meyer v. Brown, 9 Vet.App. 425, 
432 (1996) (noting that the sufficiency of the evidence "to make 
a claim well grounded differs from" the sufficiency of evidence 
"for an award of service connection.").  Concerning this, the 
Board notes that Dr. Toskes stated his opinion of the aggravating 
connection between the two disorders in terms of possibility 
rather than probability or likelihood:  "although stress is not 
the sole etiology for his pancreatitis, increased levels of 
stress may indeed be a factor in potentiating his attacks."  
Moreover, Dr. Toskes identified stress as one "factor" in 
"potentiating" -- again a word synonymous with "possibility" -
- attacks of pancreatitis.  See WEBSTER'S II NEW COLLEGE DICTIONARY 
864 (1995) (noting that the core meaning of "potential" was 
"capable of being but not yet in existence" and that synonyms 
for "potential" included "possible" and antonyms were 
"actual, real".).  Similarly, Dr. Medina also couched her 
opinion of the relationship between stress and pancreatitis in 
speculative terms: "[t]he onset of these medical problems 
[including chronic pancreatitis] in a relatively young man may 
suggest that part of the[] etiology of [his] illnesses[] is 
related to his PTSD".  Moreover, Dr. Gilrane did not state that 
stress aggravates pancreatitis, in the sense that stress causes 
some of the symptoms or causes or contributes a degree of 
pancreatic disability not otherwise there, but stated merely that 
stress "makes management" of the symptoms of the disability 
"much more difficult".  Finally, the VHA opinion was expressed 
in speculative terms equal to those of Drs. Toskes and Medina 
and, like Dr. Gilrane, the VHA opinion also associated the PTSD 
not with proximately contributing or causing a degree of 
pancreatic symptomatology or of pancreatic disability, but rather 
with making management of symptoms of the disease more difficult:  
[PTSD] has probably contributed to the difficulties he has 
encountered with regards to managing his chronic pancreatitis 
pain.  This may have resulted [in] rehospitalizations for his 
exacerbation of pancreatitis."

Second, the Board concludes that, although the speculative nature 
of the medical opinions relevant to a relationship in this 
particular case between PTSD and a degree of pancreatic 
disability is sufficient to preponderate against the claim for 
service connection for a degree of pancreatic disability in 
itself, the speculation is even more unfavorably dispositive of 
the claim in light of the regulatory requirement of section 
3.310(a) that there be not simply any connection between two 
disorders regardless of how attenuated that connection might be 
but rather that, to warrant service connection, the relationship 
or connection between a degree of pancreatic disability and the 
service-connected PTSD be "proximate".  38 C.F.R. § 3.310(a) 
(1996) ("Disability which is proximately due to or the result of 
a service-connected disease or injury shall be 
service-connected.") (emphasis added).  The legal theory on 
which entitlement to service connection under 3.310(a) is based 
is one involving "proximate results".  38 C.F.R. § 3.310(a) 
(1998).  Proximate is defined as "[c]losely related in space, 
time, or order."  WEBSTER'S II NEW COLLEGE DICTIONARY 892 (1995).  
It means "[i]mmediate; nearest; direct, next in order."  BLACK'S 
LAW DICTIONARY 1103 (5th ed. 1979).  "In its legal sense, closest 
in causal connection."  Id.  In law, proximate cause is "that 
which in natural and continuous sequence unbroken by any new 
independent cause produces an event, and without which the injury 
would not have occurred."  BARRON'S LEGAL GUIDES LAW DICTIONARY 63 
(1984) (emphasis added); see also BLACK'S at 1103 (noting under 
"proximate consequence or result" that "[a] mere possibility 
of the injury is not sufficient, where a reasonable man would not 
consider injury likely to result from the act as one of its 
ordinary and probable results." (emphasis added)).

Because all of the medical opinions relevant to a relationship or 
connection between a degree of pancreatic disability and PTSD are 
speculative in nature, i.e., they connote only a possibility of a 
relationship, the Board concludes that they are not sufficiently 
probative of a "proximate" connection between a degree of 
pancreatic disability and PTSD.  Moreover, the VHA opinion stated 
that chronic pancreatitis is frequently a progressive disease 
even when causative factors have been eliminated, thereby 
suggesting that it cannot be said that pancreatic attacks are the 
proximate result of service-connected PTSD, without which, the 
pancreatic attacks would not continue:  "It needs to be noted 
that chronic pancreatitis though initiated by etiological factors 
such as alcohol and hypertriglyceridemia frequently continues to 
progress albeit at a slower rate when the causative factors have 
been eliminated."

Because the preponderance of the evidence is against a claim that 
pancreatitis or a degree of pancreatic disability is proximately 
due to or the result of service-connected PTSD, service 
connection for pancreatitis or a degree of pancreatic disability 
as secondary to service-connected PTSD is not warranted in this 
case.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(1998).

Heart Disease Secondary To Service-Connected PTSD.

The veteran served on active duty from April 1968 to April 1971 
including service in the Republic of Vietnam during the Vietnam 
War.  He is service connected for post traumatic stress disorder 
(PTSD).  Medical evidence in the claims file shows that he has 
coronary artery disease with a history of myocardial infarctions 
and coronary artery bypass surgery in the late 1980s.

The veteran claims that his service-connected PTSD either caused 
or aggravates his heart condition.  In support of this claim, he 
submitted evidence including a November 1995 statement from Barry 
R. Dix, M.D., who asserted that "his history of stress may be 
another risk factor for development of coronary heart disease."  
In a more general way, a VA staff psychiatrist, Olga Medina, 
M.D., stated in August 1994 that "[t]he onset of these medical 
problems [including status post myocardial infarction, bypass 
surgery in 1986] in a relatively young man may suggest that part 
of the[] etiology of [his] illnesses[] is related to his 
PTSD . . . ."  In December 1995, Dr. Medina updated her opinion 
by noting that certain studies had suggested a relationship 
between psychological stress and compromised immunologic 
function.

Although the statements as to a relationship between heart 
disease and PTSD were couched in terms of a speculative nature, 
the Board nevertheless concluded that the claim for service 
connection for heart disease secondary to service-connected PTSD 
was well grounded because there was medical evidence of record 
showing that the veteran has heart disease and there was medical 
evidence, in the form of statements made by the physicians quoted 
above, of a plausible relationship between heart disease and 
PTSD.  Compare Lathan v. Brown, 7 Vet. App. 359, 366 (1995) 
(noting that medical opinions need not "be expressed in terms of 
certainty in order to serve as the basis for a well-grounded 
claim"); Molloy v. Brown, 9 Vet. App. 513, 516 (1996); Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995) ("[T]o be well grounded a 
claim need not be supported by evidence sufficient for the claim 
to be granted" . . . but "[r]ather, the law establishes only a 
preliminary threshold of plausibility"); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (holding medical evidence as to nexus 
to service expressed as "possible" suffices for that aspect of 
a well-grounded-claim); with Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that doctor's letter which stated that 
the veteran's death may or may not have been averted if medical 
personnel could have intubated the veteran was too speculative 
and would not "justify a belief by a fair and impartial 
individual that the claim was well grounded" (quoting 38 U.S.C. 
§ 5107(a)); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
(finding doctor's statement which did not link chest trauma 
specifically to appellant's current condition, but rather 
contained only a generic statement of linkage between chest 
trauma and restrictive lung disease, too general and inconclusive 
to make claim well grounded); Utendahl v. Derwinski, 1 Vet. App. 
530, 531 (1991); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

However, given the somewhat speculative wording of the medical 
opinions of record regarding the etiology of the heart disease, 
the Board did not consider the well grounded claim one that was 
meritorious on its own but rather one that, upon further 
development of the medical evidence, might be capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).  
Accordingly, the Board decided that the case was of sufficient 
medical complexity to seek a medical opinion and, therefore, sent 
the case for an opinion of an independent medical expert (IME).

With regard to a connection between stress and heart disease in 
general, the IME stated,

1)  The current studies in literature[] 
increasingly[] support the association of 
Stress Disorders to the causation of 
Atherosclerotic Coronary Heart Disease, as 
well as increase in ischemic events in 
patients with coronary artery disease.  
[citations omitted].

It can be stated that the Stress Disorders 
is (sic) a probable aggravating factor for 
causing and worsening Coronary Heart 
Disease.

With regard to a connection between heart disease and PTSD in 
this particular case, the IME stated,

2.  The chronological sequence of prolonged 
stress from PTSD to the later development 
of Clinical Coronary Heart Disease in the 
apellant (sic) is suggestive of the 
possible relationship of PTSD along with 
other risk factors for both causing 
veteran's Coronary Heart Disease and later 
continued exacerbation.

3.  I am in agreement of the medical 
opinion rendered by Dr. Barry Mix asserting 
that, "his history of stress may be 
another risk factor for development of 
Coronary Heart Disease.

4.  His other risk factors are history of 
the smoking and hypertension and stress can 
contributed to the development of these 
risk factors.  All risk factors combined, 
then, can lead to the development of 
Clinical Coronary Artery Heart Disease.

For reasons and bases similar to those stated above for the 
decision on the claim for service connection for pancreatitis or 
a degree of pancreatic disability secondary to service-connected 
PTSD, the Board also concludes that the evidence of record 
preponderates against the claim for service connection for heart 
disease secondary to service-connected PTSD under the 
requirements of section 3.310(a) of VA regulations.  First, the 
opinions relevant to a relationship or connection between heart 
disease and PTSD, although just barely sufficient to render the 
claim well grounded, are too speculative to form the basis for an 
award of service connection on the merits.  See Meyer, 9 Vet.App. 
432 (noting that the sufficiency of the evidence "to make a 
claim well grounded differs from" the sufficiency of evidence 
"for an award of service connection.").  Concerning this, the 
Board notes that Dr. Dix asserted only a possible connection and 
identified stress as one "risk factor", among others, for the 
development of coronary heart disease:  "[H]is history of stress 
may be another risk factor for development of coronary heart 
disease."  Dr. Medina also expressed an opinion about a 
connection between PTSD and heart disease in speculative terms:  
"The onset of these medical problems [including status post 
myocardial infarction, bypass surgery in 1986] in a relatively 
young man may suggest that part of the[] etiology of [his] 
illnesses[] is related to his PTSD . . . ."  While noting that, 
in general, medical literature and medical studies are 
increasingly supporting theories of association between stress 
and heart disease, the IME opinion was also couched in 
speculative terms when it came to a relationship between PTSD and 
heart disease in this particular case.  Noting his agreement with 
Dr. Dix's opinion that stress is one, among several, risk factors 
for the development of heart disease, the IME's opinion, similar 
to those of the other doctors, was laced with speculative terms 
that connoted a very tenuous, if any, relationship between PTSD 
and heart disease:  "The chronological sequence of prolonged 
stress from PTSD to the later development of Clinical Coronary 
Heart Disease in the apellant (sic) is suggestive of the possible 
relationship of PTSD along with other risk factors for both 
causing veteran's Coronary Heart Disease and later continued 
exacerbation."  

Second, as articulated above regarding the claim for service 
connection for pancreatitis, the Board concludes that, although 
the speculative nature of the medical opinions relevant to a 
relationship in this particular case between PTSD and heart 
disease is sufficient to preponderate against the claim for 
service connection for heart disease in itself, the speculation 
is even more unfavorably dispositive of the claim in light of the 
regulatory requirement of section 3.310(a) that there be not 
simply any connection between two disorders regardless of how 
attenuated that connection might be but rather that, to warrant 
service connection, the relationship or connection between 
nonservice-connected heart disease and the service-connected PTSD 
be "proximate".  38 C.F.R. § 3.310(a) (1996) ("Disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service-connected.") (emphasis 
added).  In this regard, the Board notes that the stress of PTSD 
was identified as a "risk factor", among several other risk 
factors, for the development of heart disease.

One "risk factor" among several is not a "proximate" cause or 
a "proximate" aggravating factor as the term "proximate" is 
generally understood, i.e., as, "[i]n its legal sense, closest 
in causal connection."  BLACK'S at 1103.  Similarly, it cannot 
be said about one risk factor among several that that one risk 
factor is an agent that, "in natural and continuous sequence 
unbroken by any new independent cause[], produces an event, and 
without which the injury would not have occurred."  BARRON'S at 
63 (emphasis added); see also Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (affirming Board's decision rejecting underlying medical 
theory that stress from veteran's service-connected injuries was 
either proximate cause of death or that it accelerated death 
where one medical opinion of record asserted that stress from 
service-connected injuries contributed to veteran's heart disease 
and another medical opinion noted other well known, indisputable 
coronary risk factors present in the veteran's case (emphasis 
added)).  Instead, according to the medical opinions of record, 
there were other risk factors in this case which may have 
contributed to the development of heart disease, namely, -- 
according to the IME -- smoking and hypertension.  In this 
regard, the IME asserted that, in general, all risk factors 
combined "can lead to the development of heart disease" 
(emphasis added), although the IME did not assert in terms -- if 
not of certainty, at least of likelihood or probability -- that 
this was what did happen in this particular case or that stress 
from PTSD was more closely associated with heart disease in this 
case than the other risk factors were such that it might be 
concluded that the PTSD was a "proximate" cause or a 
"proximate" aggravating factor within the meaning of section 
3.310(a).

Concerning degree of closeness or proximity between the PTSD and 
the heart disease, the Board also notes that the IME stated that, 
in general, stress "can contribute to the development of" 
(emphasis added) the other risk factors identified in this case, 
i.e., smoking and hypertension, although, again, the IME did not 
assert in terms of likelihood or probability that this was what 
did happen in this particular case.  Moreover, even if it were 
shown that stress caused or aggravated hypertension or smoking 
and hypertension or smoking then caused heart disease, the stress 
factor again would not be in a "proximate" relationship to 
heart disease.  In this regard, the Board notes that section 
3.310 contemplates entitlement to service connection for 
"secondary" conditions, not for "tertiary" conditions or for 
even more distantly related conditions.  38 C.F.R. § 3.310 (1998) 
("Proximate results, secondary conditions.").

Thus, for the reasons and bases noted above, the Board concludes 
that the preponderance of the evidence is against the claim that 
heart disease or a degree of coronary disability is proximately 
due to or the result of service-connected PTSD, and therefore, 
service connection for heart disease or a degree of coronary 
disability as secondary to service-connected PTSD is not 
warranted in this case.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.310(a) (1998).


ORDER

Service connection for pancreatitis and for a degree of 
pancreatic disability is denied.

Service connection for heart disease and for a degree of coronary 
disability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

